PER CURIAM.
This cause was here on a former appeal, and the opinion then rendered is reported in 98 Minn. 357, 108 N. W. 477. The second trial of the action resulted in a verdict for plaintiff for the sum of $5,000. Defendants moved the court for judgment notwithstanding the verdict, which motion was denied. Judgment was then entered, and defendants appealed.
All questions of law pertinent to the issues presented were disposed' of adversely to defendants’ view of the case on the former appeal, and the decision there rendered is the law of the ease. It is contended on this appeal that the evidence is materially different from what it was on the former appeal, and that on the facts as they now appear defendants are entitled to judgment on the merits of the case as a matter of legal right. We are unable to reach that conclusion. A careful examination of the evidence in comparison with that presented by the former record discloses in our view of the matter, no substantial or material variation in the principal facts of the case. It would serve no useful purpose as a precedent to discuss the evidence at length, and we refrain. It is fully set out in the former opinion.
Judgment affirmed.